SULLIVAN, Judge,
dissenting.
In light of Goodwin v. State (1982) Ind., 439 N.E.2d 595, I am unable to agree that the Court did not enter a judgment of conviction in 1987. Goodwin states:
"A judgment of conviction is the mental process of the judge in which he finds that the defendant in a criminal cause is guilty." 439 N.E.2d at 602.
Here, the trial court clearly determined the guilt of the defendant.
It must be acknowledged that Robison v. State (1977) 3d Dist., 172 Ind.App. 205, 359 N.E.2d 924, would appear to be inconsistent with the statement from Goodwin. In Robison, the Court said that "a "judgment withheld entry is neither a final judgment nor an appealable interlocutory order." 359 N.E.2d at 924. In doing so, however, it relied upon Clanton v. State (1974) 2d Dist., 156 Ind.App. 603, 308 N.E.2d 726, and Spall v. State (1973) 1st Dist., 156 Ind.App. 189, 295 N.E.2d 852. Such reliance in my view was erroneous. The latter two cases involved jury verdicts unlike Robison and the case now before us which involve bench trials. It goes without saying that a jury verdict is not a judgment and requires some action by the court upon the verdict before there may be a judgment. -It must also be noted that Robison, Clanton and Spall are all Court of Appeals cases while Goodwin was a unanimous Supreme Court case and was decided subsequent to the three Court of Appeals cases.
It may well be logical to hold that a criminal conviction is not ripe for appeal until after sentence has been imposed but that is different than saying that there has not been a judgment of conviction. We are bound by the law as it comes to us from our Supreme Court.